           Case 4:21-cv-00219-BSM Document 12 Filed 07/29/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


SOUTHERN FARM BUREAU LIFE                       )
INSURANCE COMPANY                               )
                  Plaintiff                     )
v.                                              )      No. 4:21-cv-00219-BSM
                                                )
T.J. JEFFERS and                                )
EMILY SANDERLIN                                 )
                            Defendants          )


                                 MOTION TO RECUSE


      Comes now the Defendant, TJ Jeffers, by and through his attorney, Austin H.

Easley of EASLEY & HOUSEAL, PLLC, and for his Motion to Recuse, states:


      1.       On or about December 18, 2020, Stephanie Sanderlin passed away at the age

of 44 from cancer. She held a life insurance police with the Plaintiff herein. This matter

concerns competing claims for life insurance proceeds as between the defendants, TJ

Jeffers (deceased’s fiancé) and Emily Sanderlin (deceased’s daughter).

      2.       When the policy of insurance was initially purchased, Defendant TJ Jeffers

was the sole beneficiary. In the months before her death, Stephanie Sanderlin allegedly

signed two documents changing the beneficiaries of the life insurance policy. The first

change on August 10, 2020 called for the defendants herein to split the benefits, and the

second change on October 20, 2020 called for Defendant Emily Sanderlin to be the sole

beneficiary.
            Case 4:21-cv-00219-BSM Document 12 Filed 07/29/21 Page 2 of 3




       3.       Defendant TJ Jeffers contends that Stephanie Sanderlin was unduly

influenced, and was otherwise unable to legally modify the insurance policy in either

instance because of a recent brain surgery, chemo therapy, pain medication, and other

circumstances associated with her very sick condition and impending death.

       4.       The character of the parties will be central to this action.

       5.       While he has the utmost respect for this Court, Defendant Jeffers

respectfully requests that this Court recuse from this matter. To put the matter plainly,

Defendant Jeffers has reason to believe this Court knows Defendant Emily Sanderlin

personally, has attended the same church, and has had conversations with Sanderlin

about retaining Sanderlin to work for the Court. In light of these beliefs, Defendant Jeffers

respectfully asks that another judge hear this matter to avoid the appearance of

impropriety.


       WHEREFORE, Defendant TJ Jeffers hereby asks this Court to recuse from this

matter, and submits this request with the utmost respect and without any allegation of

impropriety.


                                                    Respectfully submitted,

                                                    EASLEY & HOUSEAL, PLLC
                                                    Attorneys for Defendant TJ Jeffers

                                                    Austin H. Easley
                                                    Arkansas Bar No. 2010154
                                                    Post Office Box 1115
                                                    Forrest City, Arkansas 72336-1115
                                                    P: (870) 633-1447
                                                    austin@ehtriallawyers.com
        Case 4:21-cv-00219-BSM Document 12 Filed 07/29/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above pleading was filed electronically
via the CM/ECF system, which will provide notice to all attorneys of record pursuant to
Local Rule 5.2 and FRCP 5(d)(3).

                                                          Austin H. Easley
